In its March 19, 2015, findings of fact, conclusions of law, and
                 recommendation, the hearing panel found that Segal had met his burden
                 for reinstatement. Thus, the panel recommended that Segal be reinstated
                 subject to a three-year probation from the effective date of reinstatement
                 subject to the following conditions: (1) double the CLE requirement for
                 each calendar year; (2) no solo practice; (3) a mentor agreement, with
                 quarterly reports and the mentor to be approved by the State Bar; (4) re-
                 taking the MPRE; 1 (5) payment of the costs of the disciplinary
                 proceedings, excluding staff salaries, offset by Segal's $1,000 advance
                 deposit already paid; and (6) no additional discipline during the probation
                 period for conduct occurring after reinstatement.
                             Based on our de novo review, we agree with the panel's
                 conclusion that Segal has met his burden for reinstatement with clear and
                 convincing evidence.      See   SCR 116(2) (requiring an attorney to
                 demonstrate "by clear and convincing evidence that he or she has the
                 moral qualifications, competency, and learning in law required for
                 admission to practice law in this state" and that the attorney's
                 "resumption of the practice of law will not be detrimental to the integrity
                 and standing of the bar, to the administration of justice, or to the public
                 interest"); Application of Wright, 75 Nev. 111, 112-13, 335 P.2d 609, 610
                 (1959) (reviewing a petition for reinstatement de novo). We therefore
                 approve the panel's recommendation that the petition be granted subject
                 to conditions. Accordingly, Gary M. Segal is hereby reinstated to the
                 practice of law, subject to the conditions set forth above. Segal shall pay

                      'While Segal has submitted to this court an MPRE score from March
                 2015, Segal shall submit his MPRE score to the state bar so that the bar
                 may verify that he has passed the MPRE.

SUPREME COURT
        OF
     NEVADA
                                                      2
10/ 1947A    e
                     the costs of the reinstatement proceeding within 30 days of this order. See
                     SCR 120.
                                 It is so ORDERED.



                                                                 /




                                                              Parraguirre


                                                                                             J.
                                                              Douglas




                                                                                             J.



                                                                                             J.
                                                              Gibbons


                                                                                             J.



                     cc: Chair, Southern Nevada Disciplinary Board
                          Cooper Coons Ltd.
                          Stan Hunterton, Bar Counsel, State Bar of Nevada
                          Kimberly K. Farmer, Executive Director, State Bar of Nevada
                          Perry Thompson, Admissions Office, United States Supreme Court

SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1447A    Gai4D